Citation Nr: 1810754	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) and depressive disorder, currently rated as 30 percent disabling prior to February 9, 2017, and 70 percent disabling, thereafter.

2.  Entitlement to a higher initial rating for lumbar disc disease, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for bruxism (TMJ dysfunction), currently rated as noncompensable prior to February 16, 2017, and 10 percent disabling, thereafter.

4.  Entitlement to an initial compensable rating for vitiligo of the elbows and knees.

5.  Entitlement to an initial compensable rating for atopic dermatitis of the feet and fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1999 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Benefits Delivery at Discharge (BDD) Unit in Salt Lake City, Utah.  Jurisdiction over the appeal was subsequently transferred to the Seattle, Washington, VA Regional Office (RO).  In May 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  Although that VLJ has since retired from the Board, the Veteran did not respond to an October 2017 letter asking her if she wanted to have another Board hearing.

In December 2013, the Board remanded the appeal for further development.  With respect to the claims decided herein, the remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran was provided with all appropriate laws and regulations in prior Statements of the Case and Supplemental Statements of the Case.

The Board notes that the Veteran's appeal originally included a claim of entitlement to service connection for hypertension.  However, such was granted in an August 2017 rating decision.  Therefore, as the August 2017 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1977).

Also in the August 2017 rating decision, the RO increased the Veteran's initial ratings for: PTSD with major depressive disorder to 30 percent prior to February 9, 2017, and 70 percent, thereafter; lumbar degenerative disc disease to 10 percent, effective October 1, 2008; and TMJ dysfunction to 10 percent, effective February 16, 2017. 

Because less than the maximum schedular rating was assigned for the duration of the appeal period for such issues, the increased rating issues remain on appeal to the Board as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126   (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

The issues concerning higher initial ratings for lumbar disc disease, vitiligo of the elbows and knees, and atopic dermatitis of the feet and fingers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 9, 2017, the Veteran's psychiatric disorder approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); thereafter, it has approximated no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Prior to February 16, 2017, the Veteran's TMJ dysfunction had been manifested by painful motion of the jaw and locking.  

3.  The Veteran's TMJ dysfunction has not been manifested by an inter-incisal range of 21 to 30 mm at any time since the date of service connection.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to February 9, 2017, and in excess of 70 percent thereafter, for PTSD with major depressive disorder have not been met. 38 U.S.C. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  Resolving the benefit of the doubt, the criteria for an initial disability rating of 10 percent, but not higher, for TMJ dysfunction prior to February 16, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.150, Diagnostic Code 9905 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent for TMJ dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.150, Diagnostic Code 9905 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  PTSD with Major Depressive Disorder

The Veteran seeks a higher initial rating for her PTSD with major depressive disorder, rated as 30 percent disabling, prior to February 9, 2017, and as 70 percent disabling, thereafter.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130  provides the following ratings for PTSD: A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial; circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126  (a).

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date. 79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board prior to August 4, 2014, DSM-IV applies, and GAF scores are included in the evaluation of the Veteran's psychiatric disorder.  Id.  

Here, the relevant evidence includes an August 2008 VA contractor examination.  The Veteran reported that she becomes depressed every 3-4 months, with each occurrence lasting one month, during which she experiences anhedonia, tearfulness, decreased concentration, self-esteem and appetite, and insomnia, sleeping 2-5 hours per night.  She described anger and social isolation when depressed.  Flashbacks and nightmares were also noted.  She reported that she was soon to be engaged.

On mental status examination, the Veteran's orientation, communication, speech, concentration and memory were within normal limits.  Thought processes, behavior, appearance and hygiene were appropriate.  Her judgment was not impaired and her abstract thinking, affect and mood were normal. Panic attacks, suspiciousness, delusions, hallucinations, obsessive rituals and suicidal and homicidal ideation were absent.  

The examiner diagnosed the Veteran with PTSD and depressive disorder NOS and assigned a GAF score of 80.  He found that she did not have difficulty performing activities of daily living, and was able to establish and maintain effective work/school and social relationships.  He characterized her psychiatric symptoms as mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  He added that she has no difficulty understanding commands, and that she did not appear to pose any threat of danger or injury to herself or others.

VA treatment notes document psychiatric care for the Veteran, including a November 2010 assessment showing a GAF score of 65, and January 2011 note showing that the Veteran was stable and that here depression and anxiety had improved and resolved, and that she denied current PTSD symptoms.

During the hearing, the Veteran testified that periods of stress bring on her depression and PTSD symptoms, which include flashbacks, nightmares, road rage, trust issues and suicidal thoughts.  She also testified that her rage contributes to marital problems and missed time at her full-time job.

The Veteran again underwent a VA contractor examination for her psychiatric disorder in February 2017, during which she was diagnosed with PTSD and major depressive disorder, recurrent, severe with moderate to severe anxious distress.  The examiner noted that, since the last examination, the Veteran had been married and divorced.  She had been in an abusive relationship and now had a three-year-old son and was a single mom.  She also had moved four times.  She reported that she works as a VA executive.  The Veteran stated she had a "run in" with a neighbor and now has an anti-harassment order against him.

On mental status examination, the following symptoms were noted: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long term memory, impaired judgement, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, suicidal ideation, impaired impulse control and disorientation to time or place.

The examiner noted that the Veteran had called to verify her appointment, and arrived on time and was cooperative.  She was tearful at time, but was open and articulate and able to answer all questions.

Testing revealed a severe level of depression and moderate to severe anxious distress.  She indicated that she has had thoughts of being better off dead, but has no plan or intent.  It was noted that in addition to symptoms of anxiety, the Veteran stated she experiences "seizure-like" episodes including panic attacks with shaking and difficulty seeing (rapid eye movements).

The examiner characterized the Veteran's psychiatric symptoms as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In this case, neither an initial rating for PTSD in excess of 30 percent prior to February 9, 2017, or in excess of 70 percent thereafter, is warranted.

In this regard, prior to February 9, 2017, the Veteran's symptoms are not of the frequency, severity, and duration as contemplated in a 50 percent or higher rating.  Specifically, while not dispositive, the evidence of record does not show that her psychiatric disorder was manifested by such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  38 C.F.R. § 4.130; Diagnostic Code 9411.

Furthermore, at such time, she appeared able to establish relationships and was employed full-time.  Overall, the Veteran's psychiatric disorder was productive of mild to moderate symptoms of occupational and social impairment such as disturbances of mood, irritability, and chronic sleep impairment, but other, more severe, symptoms were absent.  While the Veteran testified that she had experienced suicidal thoughts, such thoughts were not pervasive over the appeal period, as evidenced in VA examinations and treatment notes where such was denied.  In sum, the evidence of record reveals that the Veteran had occupational and social impairment with occasional decrease in work efficiency, although generally functioned satisfactorily with routine behavior, self-care, and normal conversation.  Therefore, prior to February 9, 2017, an initial rating in excess of 30 percent is not warranted.

Similarly, since February 9, 2017, an initial rating in excess of 70 percent is not warranted.

In particular, the evidence does not suggest that the Veteran suffered gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or that her memory impairment was so severe that she forgot the names of close relatives or her own occupation or name.  While the February 2017 examiner noted that the Veteran appeared disoriented to time or place, there are no other instances of this symptom noted, and the Board notes that the Veteran called to confirm her examination appointment and was on time, all of which suggests that disorientation is not a pervasive symptom for the Veteran.  Lastly, there is no evidence of other symptomatology of similar frequency or severity as the symptoms contemplated by a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

II.  Bruxism

The Veteran's TMJ dysfunction has been assigned a 0 percent disability rating prior to February 16, 2017, and a 10 percent disability rating , thereafter, under Diagnostic Code 9905 for limited motion of temporomandibular articulation.  38 C.F.R. § 4.150 (2017).   Under that code, a 40 percent rating is warranted when the inter-incisal range is 0 to 10 mm, 30 percent when the range is 11 to 20 mm, 20 percent when the range is 21 to 30 mm, and 10 percent when the range is 31 to 40 mm.  A 10 percent rating is also warranted for range of lateral excursion from 0 to 4 mm.  NOTE-Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150.

The Veteran underwent a VA contractor examination in August 2008 to evaluate her disability.  She reported that her teeth chatter at night.  On physical examination, her mandible and maxilla were within normal limits.  Examination of the ramus and palates revealed no abnormal findings.  The Veteran had inter-incisal motion of more than 40 mm and right and left lateral excursion of more than 4mm.  X-ray results were within normal limits.  She was diagnosed with bruxism, and it was noted that such caused wear on her teeth, and that two of her crowns needed to be redone.  A night guard was suggested.

During the hearing, the Veteran testified that her jaw locks sometimes in the morning and is sore. 

The Veteran again underwent a VA contractor examination in February 2017.  She was diagnosed with TMJ, and reported that her condition had been getting progressively worse, and that she has constant pain and takes medication.  She added that she experiences lock jaw, which is associated with pain and a headache.  On physical examination, the Veteran had inter-incisal motion of 35 mm and right and left lateral excursion of 4mm, with no pain noted on exam, evidence of pain with chewing, localized tenderness or pain on palpation of the joint or associated soft tissue and no crepitus or clicking of joints or soft tissue of the TMJ.  She was able to perform repetitive-use testing with at least three repetitions in all directions, with no additional loss of function or range of motion. 

Based on the findings of the August 2008 examination, a compensable disability rating is not warranted prior to February 16, 2017, based on limited inter-incisal movement or lateral excursion.  However, the Veteran reported jaw pain and locking during her Board hearing.  While neither was noted on examination, the Board will resolve the benefit of the doubt and find that prior to February 16, 2017, the Veteran's TMJ dysfunction had been manifested by painful motion of the jaw.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, an initial 10 percent disability, but not higher, rating is warranted based on painful motion of the jaw.  See 38 C.F.R. § 4.59 (2017).  However, as noted, the findings do not support an even higher rating during that time.

As for the period since February 16, 2017, the findings for inter-incisal movement and lateral excursion at the February 2017 examination do not warrant a higher 20 percent disability rating.  In this regard, the range of motions noted fall within the criteria for a 10 percent rating, and the Veteran had no additional functional upon repetitive use.  Thus, a disability rating in excess of 10 percent from February 16, 2017, is not warranted.

In conclusion, the Board has resolved the benefit of the doubt in granting an initial 10 percent disability rating for TMJ dysfunction prior to February 16, 2017.  However, as the preponderance of the evidence is against a higher disability rating for TMJ dysfunction at any time since the date of service connection, those aspects of the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.



III.  Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding her claims for higher initial ratings.  The Board also acknowledges that the Veteran, in advancing this appeal, believes in the merits of this appeal.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the claims are the most probative evidence with regard to evaluating the disabilities on appeal.

In addition, where applicable, VA and private treatment records documenting symptomatology which are consistent with the findings in the VA examinations have also been considered.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

An initial evaluation in excess of 30 percent prior to February 9, 2017, and in excess of 70 percent, thereafter, for PTSD with major depressive disorder is denied.

An initial 10 percent disability rating for TMJ dysfunction prior to February 16, 2017, is granted, subject to the provisions governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for TMJ dysfunction is denied.



REMAND

Regarding the Veteran's lumbar disc disease, the Veteran's representative pointed out that imaging studies were not conducted during the Veteran's February 2017 VA examination, and has alleged that such are necessary to adequately evaluate the severity of the Veteran's lumbar disc disease.  See January 2018 Informal Hearing Presentation.  Accordingly, a remand is necessary to correct this deficiency.

With respect to the Veteran's vitiligo and atopic dermatitis, the Veteran's representative has argued that such disorders have worsened.  See id.  Accordingly, a remand is necessary to schedule her for appropriate VA examinations in order to assess the current nature and severity of said disorders.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, generated since February 2016, and associate them with the record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of her service-connected lumbar disc disease.  X-rays must be conducted, along with any indicated examinations, tests, or studies necessary for an adequate opinion.  Ranges of joint motion should be reported in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  

All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for a VA dermatology examination for opinion as to the nature and severity of her service-connected vitiligo and atopic dermatitis disabilities.  The examiner should address the Veteran's reports of symptom manifestations to other parts of the body and provide opinions as to the areas and total body areas affected over the course of this appeal.  All indicated examinations, tests, or studies necessary for adequate opinions should be conducted.  

All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


